t c memo united_states tax_court david wayne taylor petitioner v commissioner of internal revenue respondent docket no filed date david wayne taylor pro_se caroline r krivacka for respondent memorandum findings_of_fact and opinion dawson judge this deficiency case arises from a statutory_notice_of_deficiency respondent issued to petitioner on date for the taxable years and respondent determined the following deficiencies in petitioner’s federal income taxes and additions to tax_year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues presented for decision are whether petitioner received but failed to report income of dollar_figure in and dollar_figure in and if so whether the income constitutes self-employment_income whether petitioner received but failed to report dollar_figure in capital_gains income in from a lawsuit settlement whether petitioner is entitled to claimed net_operating_loss deductions in and 1petitioner conceded that he received but failed to report wage income of dollar_figure in and dollar_figure in and dividend income of dollar_figure in and dollar_figure in in the notice_of_deficiency respondent determined that petitioner had unreported gross_receipts from self-employment of dollar_figure in and dollar_figure in in the stipulation of facts respondent conceded dollar_figure of petitioner’s self-employment gross_receipts for and dollar_figure of self-employment gross_receipts for reducing the amount of omitted self-employment gross_receipts in dispute to dollar_figure for and dollar_figure for in respondent’s brief respondent conceded an additional dollar_figure of self-employment gross_receipts for reducing the contested amount for to dollar_figure respondent also conceded that petitioner is not liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for whether petitioner is liable for the additions to tax pursuant to sec_6651 and for and and whether petitioner is liable for the estimated_tax addition imposed pursuant to sec_6654 for findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts with the accompanying exhibits are incorporated by this reference petitioner resided in tennessee when he filed his petition petitioner did not file his federal_income_tax returns for and and respondent prepared substitutes for returns for both years on date petitioner received wages of dollar_figure in and dollar_figure in from sunwest p e o of florida vii inc sunwest he received wages of dollar_figure from tlr in bonita inc tlr in petitioner made no payments on his and income_tax liabilities other than the tax withheld from wages he received from sunwest in and and from tlr in this amounted to dollar_figure in and dollar_figure in petitioner owned and operated common place management inc cpm his wholly owned s_corporation in and the corporation did not file any_tax returns for the and tax years during and petitioner transferred funds from cpm’s bank account to his personal accounts petitioner also held an unspecified interest in vip inc the record does not disclose whether vip inc is an s_corporation or whether it filed tax returns for the years at issue a reconstruction of petitioner’s gross_receipts petitioner did not keep adequate books_and_records and respondent reconstructed petitioner’s gross_receipts using the bank_deposits method bank_deposits petitioner maintained checking account no xxxx6225 and savings account no xxxx3713 at amsouth bank in the amsouth account no xxxx6225 was exclusively petitioner’s account until date when his wife was added as a coowner of the account petitioner deposited dollar_figure into the amsouth account in in the notice_of_deficiency respondent excluded the following deposits to amsouth account no xxxx6225 from petitioner’s gross_receipts in deposit return_of_capital from vip inc lawsuit proceeds transfers returned checks petitioner’s net wages interest total amount excluded in amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the notice_of_deficiency respondent determined that petitioner deposited gross_receipts totaling dollar_figure into the amsouth account no xxxx6225 in petitioner held account no xxxx9851 at jax federal credit_union in after he married elizabeth taylor he and his wife deposited dollar_figure into the jax account in in the notice_of_deficiency respondent excluded from petitioner’s gross_receipts dollar_figure attributable to the direct deposit of mrs taylor’s wages and cents attributable to interest in the notice_of_deficiency respondent determined that petitioner deposited gross_receipts of dollar_figure into the jax account in in the stipulation of facts respondent conceded that an additional dollar_figure deposited in the jax account is not included in petitioner’s gross_receipts in in respondent’s brief respondent conceded that an additional dollar_figure deposited into the jax account is not included in petitioner’s gross_receipts in thus respondent asserts petitioner deposited dollar_figure of gross_receipts into the jax account in respondent asserts petitioner had unreported gross_receipts totaling dollar_figure that were deposited into the amsouth and jax accounts in bank_deposits petitioner held account no xxxx9851 at jax federal credit_union in he and his wife deposited dollar_figure into the jax account in in the notice_of_deficiency respondent excluded the following deposits from the computation of petitioner’s gross_receipts in deposit personal injury settlement transfers petitioner’s wife’s wages petitioner’s wages interest dividends total amount excluded in amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the stipulation of facts respondent conceded that an additional dollar_figure deposited into the jax account in is attributable to mrs taylor and is not included in computing petitioner’s gross_receipts respondent asserts that petitioner deposited gross_receipts totaling dollar_figure into the jax account in b receipt of lawsuit settlement proceeds in petitioner received dollar_figure pursuant to a settlement agreement with rose ken inc a florida corporation owned by his brother kendall taylor and his sister-in-law rose taylor the settlement proceeds were not paid to petitioner from rose ken inc for personal injury or illness they resulted from a lawsuit that originated between his brother and his parents petitioner and two other siblings subsequently became parties to the litigation the litigation began after petitioner’s brother purchased the family’s marina business from their parents who believed that the business was being sold to all their children in equal parts petitioner was not responsible for any loans or financing related to the purchase of the family business his brother kendall entirely financed the purchase of the family business and never transferred a share of the business to petitioner and his other siblings petitioner’s brother filed suit against petitioner’s parents relating to the transfer of the real_property the parents counterclaimed against the brother with allegations of fraud misrepresentation and breach of the duty_of fair dealing the parents alleged in the counterclaims that the brother improperly failed to transfer portions of the business to petitioner and his siblings as the parents had intended the settlement petitioner received was to resolve the counterclaims brought in the lawsuit and petitioner received the funds as damages for never having received the share of the business his parents intended for him to have c claimed net operating losses petitioner was involved in several businesses and corporations before the years at issue in his petition he claimed net_operating_loss deductions for and but did not identify the entity purportedly giving rise to the losses or the amounts thereof however at trial petitioner stated that the business which incurred the losses was volusia fertilizer chemical inc volusia a florida s_corporation he had owned in prior years petitioner bought volusia in for dollar_figure volusia filed forms 1120s u s income_tax return for an s_corporation for and the returns reported net operating losses nols of dollar_figure for dollar_figure for and dollar_figure for petitioner’ sec_2001 return reported an nol of dollar_figure resulting from a prior year nol of dollar_figure offsetting income of dollar_figure petitioner’ sec_2002 return reported an nol of dollar_figure resulting from current_year losses of dollar_figure and the prior year nol of dollar_figure offsetting income of dollar_figure hi sec_2001 and sec_2002 returns contained a statement waiving the right to carry back the losses volusia’s income_tax return was examined and the internal_revenue_service irs allowed the claimed loss of dollar_figure by issuing a no-change letter petitioner did not establish the amount of income in or that was offset by the volusia nol and did not establish his basis in the stock and debt of volusia in or opinion generally the commissioner’s determinations set forth in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 sec_7491 however shifts the burden_of_proof to the commissioner with respect to a factual issue affecting the tax_liability of a taxpayer who meets certain conditions petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with respect to any factual issue affecting the deficiencies in his taxes accordingly petitioner bears the burden_of_proof see rule a sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause instead the taxpayer bears the burden_of_proof with regard to that issue higbee v commissioner supra pincite a bank_deposits gross_income means all income from whatever source derived including income derived from business sec_61 petitioner conducted business through cpm an s_corporation the income of which flowed through to petitioner its sole shareholder cpm did not file a federal_income_tax return in or and petitioner failed to maintain records reflecting his business income in and respondent reconstructed petitioner’s income using the bank_deposits method absent some explanation petitioner’s bank_deposits represent income subject_to tax and the commissioner’s use of the bank_deposits method of income reconstruction has long been sanctioned by the courts see 96_tc_858 affd 959_f2d_16 2d cir the commissioner need not show a likely source of the income when using the bank_deposits method but he must take into account any nontaxable items or deductible expenses of which he had knowledge see 335_f2d_671 5th cir on the basis of deposits into petitioner’s bank accounts respondent contends that petitioner received but failed to report certain gross_receipts from self-employment of dollar_figure in and dollar_figure in in computing petitioner’s unreported income using the bank_deposits method respondent excluded petitioner’s wage income dollar_figure in return_of_capital from vip inc petitioner’s wife’s directly deposited wage income personal injury settlement proceeds nontaxable transfers and returned checks respondent removed additional deposits attributable to petitioner’s wife respondent asserts that the remaining deposits are income from petitioner’s business activities conducted through cpm and are therefore subject_to income_tax one of the two issues raised in the petition relates to the amount of gross_receipts determined by respondent specifically petitioner alleges that some of the funds deposited were the return_of_capital respondent allowed dollar_figure as the nontaxable return_of_capital from petitioner’s business entities petitioner has not stated how much additional income should be excluded as return_of_capital furthermore petitioner provided no information or documentation to support allowing a larger amount to be excluded as return_of_capital we hold that petitioner received income of dollar_figure in and dollar_figure in from conducting cpm’s business however income from conducting the business of an s_corporation is not subject_to self-employment_tax 200_f3d_587 9th cir s_corporation passthrough items are not included in calculating self-employment_tax liability under sec_1402 affg tcmemo_1997_435 117_tc_141 sec_1366 permits use of s_corporation passthrough items only in calculating tax_liability under chapter not tax_liability under chapter sec_21 and 23--in which the federal employment_tax provisions for fica and futa are located affd sub nom 54_fedappx_100 3d cir moreover an officer who performs substantial services for a corporation and who receives remuneration in any form for those services is considered an employee veterinary surgical consultants p c v commissioner supra pincite we hold that the deposits of the income from cpm into petitioner’s bank accounts are wages paid to him b lawsuit settlement proceeds respondent’s position regarding this issue is that petitioner received but failed to report dollar_figure of taxable lawsuit settlement proceeds in proceeds derived from litigation are subject_to taxation unless specifically awarded for personal physical injury or physical sickness sec_61 sec_104 petitioner received dollar_figure from rose ken inc in respondent’s revenue_agent treated the income as the proceeds from the sale of property in which the petitioner had no basis the entire amount was included in petitioner’s income but long-term_capital_gain treatment was allowed in the notice_of_deficiency petitioner did not raise in his petition any challenge to the inclusion of this income the taxation of the income at the capital_gains_rate or the determination that he had no basis to reduce the amount of gain however petitioner argued for the first time at trial that he had a sufficient basis in the proceeds which were received pursuant to the lawsuit settlement to result in a large loss rather than a capital_gain petitioner asserted that his brother bought the business from his parents on behalf of himself and other siblings and that his brother obtained the financing for the purchase petitioner did not personally provide any funds for the purchase of the business petitioner’s parents apparently intended for petitioner and his siblings to receive equal shares of their business the brother and his wife filed suit against petitioner’s parents in an attempt to obtain title to realty that may or may not have been included in the original sale of the business by the parents petitioner’s parents then counterclaimed for the failure to distribute ownership of the business to petitioner and his siblings who subsequently were added as parties to the suit petitioner submitted two documents at trial to support his contention that he had basis in his interest in the business the most telling document was an answer filed by his parents in response to the complaint filed by petitioner’s brother the answer includes counterclaims relating to petitioner and the other siblings according to the factual allegations set forth in the answer to the complaint and confirmed by petitioner the cause of action for the lawsuit was the failure to transfer interests in the business to petitioner and his siblings the net result of the lawsuit was not an award of a portion of the company’s ownership the settlement was a payment of dollar_figure in lieu of any interest in the business petitioner was awarded the amount to compensate for the fact that his brother failed to transfer to petitioner his share of the business petitioner did not sell his share of the business for dollar_figure but essentially received damages for never having received his share of the business petitioner did not purchase a share of the business nor did he receive it as a gift from his brother or his parents he has clearly not established that he had any basis to reduce the amount of gain the lawsuit settlement proceeds did not constitute the proceeds from the sale of the business_interest but rather damages for an interest never received accordingly we conclude that the entire amount is subject_to tax and we sustain respondent’s determination that petitioner had long-term_capital_gain of dollar_figure in c claimed net_operating_loss deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction 503_us_79 as a part of that burden a taxpayer must substantiate the amounts of his claimed deductions a taxpayer is required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs respondent contends that petitioner failed to prove he is entitled to his claimed net_operating_loss deductions for and because he has not established his basis in volusia and therefore the nols cannot be carried forward to and absent clear information showing that petitioner had a sufficient basis remaining in those years while petitioner testified that he thought he had bought the volusia business for about dollar_figure and indicated he probably put another dollar_figure into the business property he submitted no documentary_evidence to support his testimony the term net_operating_loss is defined in sec_172 to mean the excess of allowable deductions over gross_income sec_172 allows a net_operating_loss_deduction for the aggregate of net_operating_loss carrybacks and carryovers to the taxable_year sec_172 generally provides that the period for an nol_carryback i sec_2 years and that the period for an nol_carryover is years a taxpayer may not claim net operating losses from an s_corporation in excess of the sum of the shareholder’s bases in stock and debt of the s_corporation sec_1366 before a shareholder in an s_corporation can claim an nol the shareholder must determine his adjusted_basis in the s_corporation to have a basis in an s_corporation a shareholder must make an actual economic outlay see miller v commissioner tcmemo_2006_125 and cases cited therein while petitioner failed to identify in his petition the entity purportedly giving rise to the nol he subsequently stated that the business was volusia his florida s_corporation in prior years volusia filed forms 1120s for and and reported losses for each year volusia’s return was examined and the irs sustained the claimed loss in that year at no time during the examination or after the filing of the petition did petitioner establish his basis in volusia volusia’s tax returns do not support the conclusion that petitioner had a sufficient basis to claim net_operating_loss deductions in the years at issue accordingly even assuming that volusia’s returns are correct and it incurred losses each year before the years in issue petitioner cannot carry an nol forward to or absent clear information showing that he had a sufficient basis in the business petitioner claimed the nol deductions on hi sec_2001 and sec_2002 income_tax returns a taxpayer claiming an nol deduction for a taxable_year must file with the tax_return for that year a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs a taxpayer may elect to relinquish the carryback period with respect to an nol for any taxable_year thereby using the loss to offset income only in future years sec_172 to carry forward or carry back net operating losses the taxpayer must prove the amount of the net_operating_loss carryforward or carryback and that his gross_income in other years did not offset that loss sec_172 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir petitioner did not allege any amount of the nol deduction to which he believes he was entitled in and he did not provide a detailed schedule showing the computation of the nol during the examination nor was such a schedule attached to hi sec_2001 or sec_2002 income_tax return petitioner asserts that because volusia’s return reported a loss and because his own and returns claimed an nol he should be permitted to carry forward unspecified losses to and the years at issue herein petitioner’ sec_2001 and sec_2002 returns did contain a statement waiving the right to carry back the losses a tax_return is not evidence of the truth of the facts stated in it 103_tc_428 thus the commissioner’s failure to disallow a loss claimed on a return for one year does not estop the commissioner from disallowing an nol_carryover of that loss to a future year rollert residuary_trust v commissioner 80_tc_619 affd on another issue 752_f2d_1128 6th cir each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a former year auto club of mich v commissioner 353_us_180 black v commissioner tcmemo_2007_364 in summary although respondent acknowledges that the petitioner owned an s_corporation that claimed losses petitioner on this record has not met his burden of proving that he is entitled to claim a specific amount of net_operating_loss_deduction for or d sec_6651 and additions to tax petitioner did not assign error in his petition with respect to respondent’s determinations of the additions to tax imposed for petitioner’s failure_to_file his federal_income_tax returns and to pay the taxes due for and apparently petitioner has conceded them see swain v commissioner t c pincite in any event even if we assume that petitioner is considered to have raised the issues in his brief testimony at the trial respondent has met his burden of production by showing that petitioner was required to file his federal_income_tax returns for and and pay the taxes due and he failed to do so moreover with respect to sec_6651 for each year respondent prepared a substitute for return which meets the requirements of sec_6020 see 127_tc_200 affd 521_f3d_1289 10th cir finally on this record petitioner has neither alleged nor shown that there was reasonable_cause for not filing his income_tax returns and paying the taxes due for those years accordingly we hold that petitioner is liable for the additions to tax under sec_6651 and for and e sec_6654 additions to tax sec_6654 imposes an addition_to_tax for a taxpayer’s failure to make estimated_tax payments calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 petitioner had no federal_income_tax liability for as previously indicated respondent conceded the estimated_tax addition for petitioner made no estimated_tax payments for but had dollar_figure in taxes withheld from his wages during the year we hold that if dollar_figure is less than percent of petitioner’s tax for or percent of his tax for computed under rule which appears unlikely then petitioner is liable for the addition_to_tax pursuant to sec_6654 for we have considered the arguments raised by both parties and to the extent not discussed we conclude that they are irrelevant or without merit to reflect the parties’ concessions and our disposition of the disputed issues decision will be entered under rule 2if an individual’s adjusted_gross_income shown on the previous year’s return exceeds dollar_figure a higher percentage may apply see sec_6654
